Citation Nr: 1759047	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-22 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to a rating in excess of 20 percent for diabetes mellitus (Type II) with erectile dysfunction.

3. Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

4. Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

5. Entitlement to a separate compensable rating for hypertension.  

6. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for high cholesterol. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1964 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) from the September 2009 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to increased ratings for PTSD, diabetes, hypertension, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's claim for entitlement to service connection for high cholesterol was last denied in a May 2005 rating decision; the Veteran did not file a timely notice of disagreement with respect to that decision or submit any pertinent evidence within the appeal period, and the decision became final.

2. Evidence added to the record subsequent to the expiration of the appeal period does not raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for high cholesterol


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim for entitlement to service connection for high cholesterol.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to reopen a previously denied claim seeking entitlement to service connection for high cholesterol.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 
VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Veteran's original claim seeking compensation for high cholesterol was denied in a May 2005 rating decision.  The Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period, and the decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran requested to reopen this claim in September 2009.  In January 2011, the RO denied the claim on its merits as it found that the evidence presented was not material as high cholesterol, in and of itself, is not considered a disability under the law. 

Evidence added to the record since the May 2005 rating decision includes, in pertinent part, treatment records which demonstrate the Veteran has high cholesterol.  The Board finds that this evidence is new, as it has never previously been before agency decision makers.  However, the Board finds that this evidence is not material, as it does not relate to an unestablished fact necessary to substantiate the claim.  

In this case, the Veteran seeks service connection for high cholesterol.  High cholesterol is also referred to as hypercholesterolemia or hyperlipidemia and post-service treatment records document diagnoses of hyperlipidemia.  A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C. § 1701 (1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  The Court in Allen also indicated that disability for VA compensation purposes refers to impairment of earning capacity due to a disease or injury, rather than to a disease or injury itself.  Id. 

By definition, hyperlipidemia is a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglycerides and hypercholesterolemia (high cholesterol).  Dorland's Illustrated Medical Dictionary 903 (31st ed. 2007).  In this regard, the Board notes that reference to a medical dictionary to assist in understanding the nature of a disorder is not improper.  See O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014) (referencing Dorland's for nature of and symptoms associated with a condition); Prokarym v. McDonald, 27 Vet. App. 307, 310 (2015) (defining DC term "severe" using the New Oxford American Dictionary and online Merriam-Webster Dictionary ); Terry v. Principi, 340 F.3d 1378, 1383 (Fed. Cir. 2003) (concluding statute was not ambiguous using definitions from Dorland's ).

VA has in its rulemaking capacity similarly indicated that high cholesterol does not fall within VA's definition of disability for which compensation is warranted.  61 Fed. Reg. 20440, 20445 (May 7, 1996) (supplementary information preceding revisions to criteria for evaluating endocrine system indicating that hyperlipidemia, elevated triglycerides, and elevated cholesterol "are actually laboratory test results, and are not, in and of themselves, disabilities").

Moreover, in this case, the finding of hyperlipidemia is not shown to be associated with any disability-much less one that was incurred in or aggravated by active service.  As such, there is no competent evidence of a current disability upon which to predicate a grant of service connection on any basis, and, hence, no valid claim for service connection.  See, e,g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App 141, 144 (1992).  As such, service connection for high cholesterol must be denied as a matter of law, and the benefit of the doubt doctrine is therefore not for application.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Accordingly, the Board finds this evidence does not raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for high cholesterol, and the appeal is denied.




ORDER

As new and material evidence has not been received, the request to reopen the claim of entitlement to service connection for high cholesterol is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran's most recent VA examination to evaluate the Veteran's PTSD was conducted in September 2009.  Furthermore, the Veteran's most recent VA examinations to evaluate the Veteran's diabetes, hypertension, and bilateral peripheral neuropathy of the lower extremities occurred in December 2010.  Since then, correspondence from the Veteran and his wife indicates that the Veteran's service connected disabilities have worsened.  

Additionally, the Veteran's VA treatment records indicate that the most recent records in the Veteran's claims file are from April 2014.  In light of the strong possibility that not all of the Veteran's treatment records are associated with the record as well as the fact that the Veteran's most recent examinations were over seven years ago, the Board finds that new VA examinations are necessary to assess the severity of the Veteran's service connected disabilities.

Therefore, the Veteran's claims for increased ratings for PTSD, diabetes, hypertension, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity must be remanded for VA examinations.  

Since the claims file is being remanded, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file. 

2. Once the above development has been completed, schedule the Veteran for a PTSD VA examination to assess the severity of his service connected PTSD.  The examiner must review the electronic claims file to include this remand.  All indicated tests should be performed, and all findings reported in detail.  The examiner should also indicate the impairment that results from the Veteran's service connected PTSD in terms of occupational functioning and daily activities.

A complete rationale for all opinions must be provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she must explain why this is so.

3. Next, the Veteran should be afforded a VA examination to determine the current severity of his diabetes mellitus.  Forward a copy of the Veteran's claims file, to include a copy of this Remand, to the VA medical professional conducting the examination.  All necessary studies and tests should be conducted.  The examiner must also discuss the functional effects of the Veteran's diabetes mellitus.

All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

4. Next, the Veteran should be afforded a VA examination to determine the current severity of his hypertension.  Forward a copy of the Veteran's claims file, to include a copy of this Remand, to the VA medical professional conducting the examination.  All necessary studies and tests should be conducted.  The examiner must also discuss the functional effects of the Veteran's hypertension.

All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

5. Next, the Veteran should be afforded a VA examination to determine the current severity of his bilateral peripheral neuropathy of the lower extremities.  Forward a copy of the Veteran's claims file, to include a copy of this Remand, to the VA medical professional conducting the examination.  All necessary studies and tests should be conducted.  The examiner must also discuss the functional effects of the Veteran's bilateral peripheral neuropathy of the lower extremities.

All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

6. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record. 

7.  Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary, to include, if warranted, an addendum medical opinion which considers any newly received evidence.

8.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.   The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


